Name: Commission Regulation (EC) No 487/94 of 4 March 1994 determining the extent to which applications lodged in February 1994 for import licences for fresh, chilled or frozen beef under the import arrangements provided for in the Interim Agreements concluded by the Community with Bulgaria and Romania can be accepted
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5. 3 . 94 Official Journal of the European Communities No L 62/5 COMMISSION REGULATION (EC) No 487/94 of 4 March 1994 determining the extent to which applications lodged in February 1994 for import licences for fresh, chilled or frozen beef under the import arrangements provided for in the Interim Agreements concluded by the Community with Bulgaria and Romania can be accepted licence applications are such that import licences may be granted for the full quantities applied for, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 346/94 of 16 February 1994 laying down detailed rules for the period 1 January to 30 June 1994 for the application of the import arrangements for fresh, chilled or frozen beef provided for in the Interim Agreements on trade between the Community and Bulgaria and Romania ('), and in particular Article 3 (4) thereof, Whereas Article 1 ( 1 ) of Regulation (EC) No 346/94 fixes the quantity of fresh, chilled and frozen beef originating in Bulgaria and Romania which may be imported under special conditions in respect of the period 1 January to 30 June 1994 ; whereas the quantities covered by import HAS ADOPTED THIS REGULATION : Article 1 Import licences shall be granted for the full quantities covered by applications submitted for the period 1 January to 30 June 1994 under the import arrange ­ ments referred to in Regulation (EC) No 346/94. Article 2 This Regulation shall enter into force on 5 March 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 March 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 44, 17. 2. 1994, p. 15 .